                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                       DOCKET NO. 3:20-CR-00240-KDB-DSC


 UNITED STATES OF AMERICA,                     )
                                               )
                                               )
                                               )
 v.                                            )                   ORDER
                                               )
 KLAYTRENA KATRECE ODOM-                       )
 PRICE,
                                               )
                 Defendant.                    )



       THIS MATTER is before the Court on appointed counsel Julia G. Mimms’ “Motion for

Inquiry into Status of Counsel” (document #210) filed on July 21, 2021. Defendant is scheduled

for docket call before District Judge Kenneth D. Bell on September 7, 2021. The Court held a

hearing on this matter on August 4, 2021. The Court heard from Ms. Mimms, Defendant, and the

Government.


       Ms. Mimms was appointed to represent Defendant on January 14, 2021. Ms. Mimms filed

a Motion For Inquiry of Counsel on April 24, 2021 which she subsequently withdrew on May 18,

2021. In that Motion, she represented that Defendant would not cooperate with her. The present

Motion states almost identical grounds. Ms. Mimms credibly represents that Defendant has

consistently refused to cooperate with her since her appointment. Defendant has repeatedly

ignored numerous communications from counsel including calls and emails.         In response,

Defendant cites health issues and accuses Ms. Mimms of being untruthful. The Court concludes

that Defendant has obstructed Ms. Mimms’ efforts to provide representation in this case and




      Case 3:20-cr-00240-KDB-DSC Document 215 Filed 08/05/21 Page 1 of 2
counsel should be allowed to withdraw. The Court advised Defendant that she is acting contrary

to her own best interests given the seriousness of the pending charge and accompanying mandatory

minimum sentence. The Court also advised her that her circumstances will not change with

appointment of new counsel. The Court directs the Federal Defender to assign new counsel.


       The Clerk is directed to send copies of this Order to the Federal Defender, Ms. Mimms,

the Government and to the Honorable Kenneth D. Bell.


       SO ORDERED.



                                    Signed: August 5, 2021




      Case 3:20-cr-00240-KDB-DSC Document 215 Filed 08/05/21 Page 2 of 2
